          Case 1:20-cv-00070-SPW Document 16 Filed 06/17/20 Page 1 of 2



Evan M. Selik (CA Bar No. 251039) admitted pro hac vice
MCCATHERN LLP
523 West 6th Street, Suite 830
Los Angeles, CA 90014
(213) 225-6150
eselik@mccathernlaw.com

Sean M. Morris
Jesse Kodadek
WORDEN THANE P.C.
321 W. Broadway St., Ste. 300
Missoula, MT 59802
(406) 721-3400
smorris@wordenthane.com
jkodadek@wordenthane.com

Attorneys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

BO KOMBOL, individually and on behalf of                 CV-20-0070-BLG-SPW
other persons similarly situated,
                     Plaintiff,
   vs.
                                                  NOTICE OF SUBSTITUTION OF
ALLSTATE INSURANCE COMPANY; and                           COUNSEL
DOES 1-100,

                     Defendants.

         Pursuant to Local Rule 83.3(a), notice is hereby given that Sean M. Morris

and Jesse C. Kodadek of the firm Worden Thane P.C., are substituting as counsel
        Case 1:20-cv-00070-SPW Document 16 Filed 06/17/20 Page 2 of 2



for Plaintiff Bo Kombol in place of Murry Warhank of Jackson, Murdo & Grant,

P.C. Worden Thane’s contact information is included above.

      Evan Selik, admitted pro hac vice, will continue as counsel for the Plaintiffs

under Local Rule 83.1(d), and all counsel going forward are aware of and have

discussed the obligations of local counsel under Local Rule 83.1(d)(6).

      June 16, 2020.



                                   WORDEN THANE P.C.

                                    /s/ Jesse Kodadek


                                   JACKSON, MURDO & GRANT, PC

                                    /s/ Murry Warhank
